Citation Nr: 1748561	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  08-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a musculoligamentous strain of the right knee prior to May 27, 2011, in excess of 30 percent for the period of May 27, 2011 through March 27, 2014, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for musculoligamentous strain of the left knee.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for musculoligamentous strain of the right and left knees and assigned a 10 percent rating for each knee.  

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted a separate 30 percent evaluation for limitation of extension of the right knee in a November 2011 rating decision.  However, in a March 2012 rating decision, the AOJ found clear and unmistakable error (CUE) in the November 2011 rating decision with respect to the assignment of a separate 30 percent rating and found that the Veteran's right knee should instead be rated as 30 percent disabling in total, beginning May 27, 2011.  Finally, the AOJ reduced the Veteran's right knee to 10 percent disabling, effective March 27, 2014, in a June 2014 rating decision.  In light of these decisions, the Board has characterized the right knee issue as above.  

This case was initially before the Board in September 2012, at which time the Board denied increased evaluations for the Veteran's bilateral knee disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties jointly agreed to vacate and remand the Board's September 2012 Board decision in a Joint Motion for Remand filed in July 2013, which was subsequently granted by the Court.  The case was returned to the Board in February 2014, at which time the Board remanded the appeal for additional development.  The case was returned to the Board in October 2014, at which time the Board denied evaluations in excess of 10 percent for the Veteran's left knee disability and in excess of 10 percent prior to May 27, 2011, in excess of 30 percent for the period from May 27, 2011 to March 27, 2014, and in excess of 10 percent after March 24, 2014 for the Veteran's right knee.  

Following the October 2014 Board decision, the Veteran again appealed that decision to the Court.  After extensive briefing from the parties, the Court issued a June 2016 Memorandum Decision which vacated and remanded the increased evaluation claims for the Veteran's bilateral knees.  The case was then returned to the Board, and in December 2016, the Board again remanded the appeal for further development and it has once again returned to the Board for further adjudication.  

Also in October 2014 the Board remanded an increased rating claim for instability of the left knee.  In June 2014, the RO granted a separate 10 percent rating for left knee instability, and the Veteran also appealed that rating.  That claim was denied by the Board in an August 2015 rating decision, and is not part of the present appeal. 


REMAND

In the June 2016 Memorandum Decision, the Court indicated that the Board improperly relied upon the May 2011 and March 2014 VA examinations, as those examiners failed to adequately address the Veteran's complaints of flare-ups and any subsequent functional impairment during flare-ups.  The Court indicated that the Board must specifically address the noted evidence of flare-ups and any functional impairment that results.  

The December 2016 remand ordered that VA examinations be performed that addressed the current severity of the Veteran's right and left knee disabilities, to include particular findings with regard to the functional impairment caused by flare-ups.  In addition, the Board noted the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the VA examinations requested were to also address the criteria dictated by Correia.  

A VA examination was completed in February 2017, and an addendum comment on flare-ups was received from the examiner in March 2017.  Regrettably, the examination findings do not address the criteria outlined by the Court in Correia, and thus, the examination is not substantially compliant with the Board's December 2016 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, since that time the Court has issued another decision that impacts this case, specifically with regard to flare-ups.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the examiner appears to have employed a speculative opinion with a generic rationale, effectively using the speculative opinion as a "mantra that short circuits the careful consideration" that the Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. at 382, 389 (2010).  

In other words, the examiner failed to state what information and evidence was considered, and to explain why such evidence does not permit the examiner to offer an estimation of the functional loss during flare-ups in this case.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.
2.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his right and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares-in degrees of motion lost, if possible.  If the examiner is unable to conduct any needed testing or concludes that testing is not necessary, the examiner should clearly explain why that is so.

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

